UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4434
TERENCE DEWAYNE BULLOCK,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Jerome B. Friedman, District Judge.
                          (CR-00-00060)

                  Submitted: February 12, 2002

                      Decided: February 28, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Larry Mark Dash, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Timothy R. Murphy, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BULLOCK
                             OPINION

PER CURIAM:

   Terrence DeWayne Bullock was convicted by a jury of conspiracy
in violation of 21 U.S.C.A. § 846 (West 1999), one count of distribu-
tion of cocaine base in violation of 21 U.S.C.A. § 841(a)(1) (West
1999 & Supp. 2001), 18 U.S.C. § 2 (1994), and one count of posses-
sion with intent to distribute marijuana in violation of 21 U.S.C.A.
§ 841, 18 U.S.C. § 2. The jury found Bullock responsible for more
than fifty grams of cocaine base and less than fifty kilograms of mari-
juana in the conspiracy. The jury also found Bullock distributed more
than fifty grams of cocaine base and possessed with intent to distrib-
ute less than fifty kilograms of marijuana. Bullock was sentenced on
May 30, 2001, to a 380-month term of incarceration on the conspiracy
charge, a 380-month term for the cocaine distribution conviction, and
a 120-month term on the marijuana conviction all to run concurrently.

   On appeal, Bullock challenges the sufficiency of the evidence
based on the assertions that testimony offered by the Government wit-
nesses was inconsistent and therefore incredible, and that the wit-
nesses against him fabricated the story they told at trial. This Court
does not review the credibility of the witnesses and assumes that the
jury resolved all contradictions in the testimony in favor of the gov-
ernment. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).
"The jury, not the reviewing court, weighs the credibility of the evi-
dence and resolves conflicts in the evidence presented, and if the evi-
dence supports different, reasonable interpretations, the jury decides
which interpretation to believe." United States v. Murphy, 35 F.3d
143, 148 (4th Cir. 1994). Accordingly, Bullock’s challenges to the
sufficiency of the evidence and the witnesses’ credibility must be
denied.

   Bullock’s claims of error at sentencing are similarly without merit.
Bullock’s aggregate sentence of 380 months was not beyond the max-
imum term specified in the substantive statutes of conviction. Accord-
ingly, the district court’s findings do not implicate Apprendi v. New
Jersey, 530 U.S. 466 (2000). United States v. Kinter, 235 F.3d 192,
199-200 (4th Cir. 2000), cert. denied, ___ U.S. ___, 121 S. Ct. 1393
(2001); United States v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000),
                     UNITED STATES v. BULLOCK                     3
cert. denied, ___ U.S. ___, 2001 WL 410328 (U.S. Oct. 1, 2001) (No.
00-1605).

   Bullock’s convictions and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED